evidence demonstrating that respondent earns a greater income than
                   appellant or any evidence demonstrating that the district court abused its
                   discretion in awarding respondent attorney fees and costs.        See Cuzze v.

                   Univ. & Cmty. Coll. Sys. of Nev.,      123 Nev. 598, 603, 172 P.3d 131, 134-35
                   (2007) (explaining that an appellant is responsible for providing this court
                   with an adequate appellate record and when the appellant fails to include
                   necessary documentation in the record, this court will presume that the
                   omitted portion of the record supports the district court's decision).
                   Accordingly, we affirm the district court's decision to award respondent
                   attorney fees and costs.
                               Notwithstanding, we conclude that the district court did abuse
                   its discretion in calculating the amount of the attorney fees award because
                   neither the divorce decree nor any other document in the record presented
                   demonstrates that the district court considered the factors under Brunzell
                   v. Golden Gate National Bank, 85 Nev. 345, 349, 455 P.2d 31, 33 (1969),
                   when calculating the reasonableness of the attorney fees and costs award.
                   See Miller, 121 Nev. at 623-24, 119 P.3d at 730 (providing that a district
                   court must evaluate the Brunzell factors when awarding attorney fees).
                   Accordingly, we reverse the amount of attorney fees awarded to
                   respondent and remand this matter to the district court for further
                   proceedings in light of Brunzell.
                               It is so ORDERED.




                                              Pickering


                                                                                            J.
                    —C242)ta
                   Parraguirre r                                  Saitta
SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    ea,
                 cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                      Robert E. Gaston, Settlement Judge
                      McCoy Law Group
                      Sigal Chattah
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e